EXHIBIT 10.1
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment and Assumption Agreement")
effective as of February __, 2008, is between Skin Nutrition LLC, a limited
liability company incorporated as such in terms of the laws of the State of
Nevada ("Skin Nutrition" or "Assignor"), Ascension Energy, Inc. (the "Company"
or "Assignee"), a shell company incorporated in the State of Colorado, and
Meridian Group Corporation and the Equinas Corporation, both Marshall Island
companies (collectively, the "Controlling Entities") currently controls the
Company by virtue of control or ownership of majority voting rights of the
outstanding capital stock of the Company;


WITNESSETH:


WHEREAS, the Assignor and Assignee and certain other parties have entered into
an Stock Purchase Agreement dated January 31, 2008 (the "Purchase Agreement"),
providing, among other things, for the sale by Assignor and the purchase by
Assignee of the Purchased Assets (as defined herein); and
 
WHEREAS, in order to effectuate the sale and purchase of the Purchased Assets,
Assignor is executing and delivering this Assignment;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and in the Purchase Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby acts and agrees as follows:


Conveyance of Purchased Assets. Subject to Paragraph 2 hereof, Assignor hereby
SELLS, CONVEYS, TRANSFERS, ASSIGNS and DELIVERS unto Assignee and its successors
and assigns, forever, all the assets, rights, franchises and properties
described in Appendix A to the Purchase Agreement and attached hereto as Exhibit
A (collectively, the "Purchased Assets").
 
Assumption of Identified Liabilities. In addition to the consideration for the
Purchased Assets set forth in Section 1 of the Purchase Agreement, Assignee
shall assume, pay, perform and discharge the debts, liabilities and obligations
for each of the Assumed Liabilities specifically set forth in Appendix D and
attached hereto as Exhibit B. Other than as stated herein or in the Purchase
Agreement, Assignee assumes no debt, liability or obligations of Assignors by
this Assignment.
 
Defined Terms. All capitalized terms used herein without definition shall have
the meanings assigned to them in the Purchase Agreement.
 
Counterparts; Facsimile. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one assignment. In
addition, this Agreement may be executed and delivered by the parties via
facsimile, to be followed with originals within five (5) business days of the
date hereof.
 
1

--------------------------------------------------------------------------------


 
Further Assurances. From time to time, as and when requested by Assignee,
Assignor shall execute and deliver, or cause to be executed and delivered, such
documents and instruments and shall take, or cause to be taken, such further or
other actions as may be reasonably necessary to carry out the purposes of this
Assignment.
 
Controlling Agreement. No separate instrument of assignment or conveyance, if
any, shall limit the scope and effect of this Assignment. In the event that any
conflict or ambiguity exists between this Assignment and any such separate
instrument or assignment, the terms and provisions of this Assignment shall
govern and be controlling.
 
The Purchase Agreement. Nothing contained in this Assignment supersedes, alters
or modifies any of the respective obligations, agreements, covenants or
warranties of the parties under the Purchase Agreement (all of which survive the
execution and delivery of this Assignment as provided and subject to the
limitations set forth in the Purchase Agreement). If any conflict exists between
the terms of this Assignment and the Purchase Agreement, then the terms of the
Purchase Agreement shall govern and control.
 
Governing Law. This Assignment shall be construed in accordance with the laws of
the State of New York (except for its principles governing conflicts of laws).
Subject to Section 10(f) of the Purchase Agreement, the parties submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of New York, County of New York, over any dispute arising out of or
relating to this agreement or any of the transaction contemplated hereby.
 
Successors and Assigns. This Assignment shall bind the Assignor and their
successors and assigns and inure to the benefit of Assignee and its successors
and assigns.
 
Descriptive Headings. The descriptive headings of the several Paragraphs,
subparagraphs and clauses of this Assignment were inserted for convenience only
and shall not be deemed to effect the meaning or construction of any of the
provisions hereof.
 
2

--------------------------------------------------------------------------------


 
EXECUTED as of the day and year first above written.
 
 
_______________________________
Skin Nutrition LLC
Name: /s/ Richard Purvis
Title: President
Date ___________
_______________________________
Ascension Energy, Inc.
Name: /s/ Richard Purvis
Title: President
Date ___________



 
Agreed and acknowledged by:
 
_______________________________
Meridian Group Corporation
Name: /s/ Franco Maccioni
Title: President
Date ___________
_______________________________
Equinas Corporation
Name: /s/ N. Joubert
Title: Duly Authoirzed Business Development Agent
Date ___________


 
3

--------------------------------------------------------------------------------


 
APPENDIX A:


Paragraph 1. Products. The Buyer shall ensure that the exclusive global rights
to distribute the products listed below and their present or improved versions
and or any future revisions shall be granted to the Company in respect of all or
any of the products more fully described below.


a.  Any and all types of products already created or specified for future
integration or related to or targeted for implementation known as The Skin
Nutrition Product Range, referred to hereinafter as, "SNPR", whether such
products are still under development or already currently being manufactured,
sold and distributed by Skin Nutrition.
 
Paragraph 2. Service. Save for any rights granted to Crossley Investments
Limited, a company incorporated in the Turks & Caicos Islands under registration
No E35574 in respect of sales of the SNPR over the world wide web, the exclusive
global rights to distribute, sell and perform the services listed below and
their improved versions and future revisions shall be granted on an exclusive
global basis to the Company by the Buyer:


a.  Any and all types of goods and services and related products, designed,
built, or sold by the Buyer, as part of any kind of commercial endeavor that are
designated by the Officers and Directors of the Company as being related to the
SNP.


Paragraph 3. Trademarks and Trade Names. The Buyer shall ensure that the
exclusive global rights to use the Trademarks and Trade Names listed below and
their improved versions and future revisions shall be granted on an exclusive
global basis to the Company by the Buyer:


a.  Any and all types of markings, artwork, names and related braidings used by
the Buyer in association with the business of the Buyer as part of any kind of
commercial endeavor that is designated by the Officers and Directors of the
Company as the business of SNPR.


Paragraph 4. Copy Righted Material The Buyer shall ensure that the exclusive
global rights to use the Copy Righted Material listed below and their improved
versions and future revisions shall be granted on an exclusive global basis to
the Company by the Buyer:
 
a.  Any and all types of Copy Righted material used by the Buyer in association
with the business of the Buyer to design and construct any type of advertising
business designed, built, or sold by the Buyer, as part of any kind of
commercial endeavor that is designated by the Officers and Directors of the
Company as being related to the business of SNPR.
 
4

--------------------------------------------------------------------------------


 
APPENDIX D, Required Consideration from Buyer


Paragraph 1. Any obligations of the .Seller and Company are dependant on the
Buyer's timely fulfillment of the following actions, where any failure to meet
scheduled deadlines must be approved of in writing by the Seller and Company,
which consent shall not be unreasonably withheld:


(a)  Buyer agrees to vote in favor of ratification of all existing, previously
disclosed agreements and obligations of the Company and to not interfere in the
Company honoring all existing agreements of the Company. The Buyer and Company
shall allow for audits of the Company by the Seller within five (5) days of
receipt of a written demand, but not more than once every calendar quarter.
Seller shall be entitled to have one (1) non-voting representative at any formal
Company board meeting or executive management meeting for as long as the Seller
or it's affiliates and designees hold of record a combined share holding of more
than One Half of One Percent (%0.50) of the outstanding shares of Company Common
Stock (as reported by the Company stock transfer agent).
 
(b)  Buyer agrees to enter into a global exclusive distribution rights agreement
("Exclusive Global Distribution Rights Agreement") with the Company, which will
have the following stipulations:
 
1.  7% of the gross annual sales income of the Company to be paid as a Royalty
to the Buyer indefinitely.


All royalties shall be paid within thirty [30] days .after each quarterly fiscal
period of the Company. All royalties shall be calculated on the turnover of the
company as determined by the monthly management accounts and shall be adjusted
at year end after completion of the financial statements of the Company for each
such year if necessary.
 
(c)  Buyer and Seller agrees that Seller will authorize 100,000,000 shires of a
new class of shares called "Class A" shares, a.k.a. "Control Shares", which have
one (1) vote per share without any rights to capital or assets of the Company
and that these shares will be issued to designees of the Buyer for sufficient
consideration.
 
(d)  Buyer agrees to enter into any and all additional agreements ("Supply Chain
Integrity Agreements") required by the Company in order to confirm and sustain
the integrity of the Exclusive Global Distribution Rights Agreement and in order
to ensure that the Company can source all materials and resources required to
deliver the products and services specified in Appendix A of this Agreement,
entitled "The Product Line", with the Company as required and within 20 days
after being presented to the Buyer by the Company or Seller. As of the date of
this Agreement the following agreements are known to still be required in order
for the Seller and the Company to be able to fulfill on their obligations under
this Agreement:


5

--------------------------------------------------------------------------------


 
1.  Agreement to place all IP, Trademarks, Trade names, Copy-written material of
the Product Line into the exclusive global use of the Company.


(e)  Boyer agrees that Buyer will vote in favor of the Company entering into and
upholding the following agreements for the minimum periods of time specified:


1. A Consulting Agreement to pay Equinas Corporation for $10,000 USD per month
on a deferred basis for a minimum of 12 months and which automatically renews
for a period of 12 months, unless terminated in accordance with such agreement's
terms, post-listing of the Company on any national stock exchange or quotation
system in the US.
 
2. A Consulting Agreement to pay Meridian for $10,000 USD per month on a
deferred basis for a minimum of 12 months and which automatically renews for a
period of 12 months, unless terminated pursuant to such agreement's terms, post
listing of the Company on any national securities exchange or quotation system.
 
3. A Consulting Agreement to pay Electravest, Inc. for $3,500 USD per month on a
deferred basis for a minimum of 12 months and which automatically renews for a
period of 12 months, unless terminated pursuant to such agreement's terms, post
listing of the Company on any national securities exchange or quotation system.
 
4. A Consulting Agreement wherein Equinas Corporation will provide additional
Human Resources on a deferred payment basis for as needed where hourly rates and
usage are pre-approved by the Company before services are rendered.
 
5. An Employment Agreement with a qualified delegate to be appointed by Buyer,
subject to the approval of the Seller, to act as the President and Chairman of
the Board of Directors for an hourly rate of $150 USD per hour a minimum salary
of $1,500 per month and the first 10 hours of service paid and providing for a
minimum monthly salary of $1,500 and with the first 10 hours to be earned on a
deferred payment basis to be negotiated between the Company and said delegate.
 
6. An Engagement Agreement to retain a qualified delegate to be appointed by
Seller subject to the approval of the Buyer to act as the Chief Financial
Officer and member of the Board of Directors for an hourly rate of $100 USD per
hour with minimum salary of $3,000 per month and with the first 20 hours of
service paid on a deferred payment basis to be negotiated between the Company
and said delegate .


7. An Engagement Agreement to retain a qualified delegate to be appointed by 20
Seller subject to the approval of the Buyer to act as Legal Counsel for the
Company and as a member of the Board of Directors, as may be required, for an
hourly rate of $150 USD per hour for a minimum salary of $1,500 per month with
the first 10 hours of service paid on a deferred payment basis to be negotiated
between the Company and said delegate.
 
8. The anti-dilution provisions for the shares as described in Appendix I of
this Agreement,entitled"SharessubjecttoAnti-Dilution".
 
6
 